Order entered April 10, 2015




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00170-CV

                                ERIC DRAKE, Appellant

                                          V.

 CARMEN SIFUENTES, CONSUMERS COUNTY MUTUAL INSURANCE, Appellees

                                  No. 05-13-00871-CV

                                ERIC DRAKE, Appellant

                                          V.

              TRAVELERS INDEMNITY COMPANY, ET AL., Appellees

                                  No. 05-13-00894-CV

                                ERIC DRAKE, Appellant

                                          V.

                               KRISTINA KASTL, Appellee

                                  No. 05-13-01520-CV

                                ERIC DRAKE, Appellant

                                          V.

              TRAVELERS INDEMNITY COMPANY, ET AL., Appellees
                                   No. 05-14-00355-CV

                                ERIC DRAKE, Appellant

                                            V.

                        STEPHEN WALKER, ET AL., Appellees


                                        ORDER

                                 Before the Court En Banc

       The Court DENIES appellant’s April 9, 2015 “Motion to Recuse and Disqualify.”

       To the extent appellant’s motion can be construed as an objection to Justice O’Neill

sitting as a visiting justice, we OVERRULE the objection as untimely. See TEX. GOV’T CODE

ANN. § 75.551(c) (West 2013).

       We further OVERRULE appellant’s objection to the submission of the appeals without

oral argument.

                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE